OPINION OF THE COURT
Memorandum.
On court’s own motion, appeals consolidated for purpose of disposition.
Judgments unanimously affirmed without costs.
The facts in this case are undisputed. While rectifying a power outage, a Con Edison employee connected a 220-volt line instead of 110 volts to power lines causing damage to plaintiffs’ personal property. Con Edison concedes that the tariff which gives it limited exemption from liability for damages caused by ordinary negligence in the interruption of the regular supply of service does not apply in this case. We, therefore, need not pass upon whether or not tenants of the Housing Authority are third-party beneficiaries to the contract between Con Edison and the Housing Authority. Plaintiffs have a direct tort action against Con Edison for the damage sustained by them as a result of Con Edison’s negligence (see, Lo Vico v Consolidated Edison Co., 99 Misc 2d 897).
Kassoff, P. J., Aronin and Chetta, JJ., concur.